 In the Matter of BLAKE MANUFACTURING COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS, C. I. O.Case No. 13-P-2545.Decided November 0. 1944Mr. George H. Quest,of Rock Island, Ill., for the Company_Mr.' JackFranklin,of Rock Island, Ill., andMr. James R. Poland,of Moline,Ill., for theU. A. W.-C. I. O.Mr. Douglas J. Hanna,of Davenport,Iowa, andMr. Evar Anderson,of Rock Island, Ill., for the Molders.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, C. I. 0.,herein called the U. A. W.-C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofBlake Manufacturing Company, Rock Island, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Frank M. Kleiler, TrialExaminer.Said hearing was held at Rock Island, Illinois, on August16, 1944.At the commencement of the hearing, the Trial Examinergranted a motion of International Molders and Foundry Workers'Union of North America, A. F. of L., herein called the Molders, tointervene.The Company, the U. A. W.-C. I. 0., and the Molders ap--peared at and participated in the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.1AlthoughInternationalAssociation of Machinists, A F of L,herein calledthe I A JI ,was served with Notice of Hearing,it did not appear.59 N. L.R. B, No. 5.13 14DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBlake Manufacturing Company is an Illinois corporation with itsprincipal place of business at Rock Island, Illinois, where it is engagedin the manufacture of plumbing equipment.During April, May, andJune 1944, the Company purchased raw materials valued at about$14,300, approximately 80 percent of which was shipped to it frompoints outside the State of Illinois.During the same period, the Com-pany sold products valued at about $67,100, approximately 50 percentof which was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.InternationalMolders and Foundry Workers' Union of NorthAmerica, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 18, 1941, the Company, following two consent elections,signed a single contract with the Molders and the I. A. M. whichcovered the employees involved herein.On June 21, 1943, the Com-pany and the Molders entered into a new exclusive collective bargain-ing contract covering only the employees in the Company's foundry.The I. A. M. ceased to be active among the employees of the Companyrepresented by it up to that time.The June 21, 1943, contract betweenthe Company and the Molders provides that it should be effective fromMay 1, 1943, until May 1, 1944, and from year to year thereafter unlesseither party thereto notified the other of a desire to terminate not lessthan 30 days prior to any annual expiration date.The contract fur-ther provides that either party desiring to amend or change the wagerates in the agreement may at any time serve 30 days' notice upon theother party and that no other sections of the agreement shall beaffected by the notice.During the latter part of 1943, the Companyand the Molders put into effect a new wage system as a result of collec-tive negotiations.Around April 1, 1944, the Molders notified theCompany that it desired to negotiate further wage changes.A seriesof negotiations followed, and the parties agreed on wage increaseswhich were submitted to the National War Labor Board for the latter's BLAKE MANUFACTURING COMPANY15approval.On June 28, 1944, the U. A. W.-C. I. O. made its claimupon the Company. Prior to that time, however, the National WarLabor Board had approved half of the negotiated increases, but didnot approve the remaining negotiated wage increases until August1944, after the U. A. W.-C. I. O.'s request for bargaining.No new con-tract had ever been signed between the Molders and the Company, andthe record indicates that it was clearly the intention of the partiesmerely to change the wage structure in the existing contract, pursuantto the clause therein set out above, and nothing more.None of theother substantive matters in the agreement of May 1, 1943, werechanged in any form. Thus, although new negotiations lookingtoward wage increases were conducted between the Company and theMolders starting April 1, 1944, said negotiations were only for thepurpose of amending the then existing wage structure in the contract.We find that the claim of the U. A. W.-C. I. O. on June 28, 1944, wasuntimely, and that the contract of May 1, 1943, automatically reneweditself on April 1, 1944, for a term of 1 year.2We find, therefore, thatthe contract between the Molders and the Company constitutes a bar tothis proceeding with respect to the employees covered thereby.How-ever, there is nothing to bar a determination of representatives at thistime with respect to the remaining employees covered by the petition.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the U. A. W.-C. I. O. representsa substantial number of employees in the unit alleged by it to be appro-priate.'We find that a question affectirfg commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe U. A. W.-C. I. O. urges that all production and maintenanceemployees of the Company, excluding clerks, guards, foremen, andany other supervisors, constitute an appropirate unit.The Moldersurges that all employees of the foundry, the core room, and the millroom constitute a separate appropriate unit 4The Company takes noposition with respect to the unit or units.We have hereinabove found that the contract between the Moldersand the Company constitutes a bar to an investigation of representa-tives for the employees covered by that agreement at this time.Ac-cordingly, we shall exclude such employees from any unit found appro-priate herein.2 SeeMatter of Green Bay Drop Forge Company, 57 NL R B 1417.sThe Field Examiner reported that the U A W -C I 0 presented 37 membershipapplication cards bearing apparently genuine original signatures of persons whose namesappear on the July 26, 1944, pay roll of the Company. There are approximately 47 em-ployees in the unit alleged by the U. A W -C I O. to be appropriate4These are the employees covered by the Molders' contract with the Company.618683-45-vol 59-3 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvidence introduced at the hearing indicates that the remainingemployees, with certain exclusions, constitute a well defined homoge-neous group.We find that all employees of the Company, including employeesof the machine shop, warehouse, and shipping room, but excludingemployees in the foundry, core room and mill room, guards, officeemployees, foremen, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, -or effectively recommend suchaction, constitute a unit -appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Blake Manu-facturing Company, RockIsland, Illinois, anelection by secret ballotshall be conducted as early,as possible, but not later than thirty (30)days from the date of this Direction, under the direction'and super-vision ofthe Regional Director for the Thirteenth Region, acting inthis matter as agent for the National LaborRelationsBoard and sub-ject to Article III, Sections 10 and 11, of saidRulesand Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, C. I. 0., for'thepurposes of collective bargaining.